Exhibit 10.11

 

LOGO [g704501ex10_11pg01a.jpg]   PERSONAL & CONFIDENTIAL  

January 16, 2013

Andrea Mancuso

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Dear Andrea:

As we discussed, PTGi would like to extend your employment to no earlier than
the date that the Corporate Transition and Project Lightening have been
completed or such other date as the company may establish at its discretion
based upon its business needs (“Effective Date”). As a result, if you remain
employed with the company through April 1, 2013, you will receive your remaining
Project Lightning bonus in the amount of $20,834, payable on the next regularly
scheduled payroll following April 1, 2013.

If you remain employed with the company through your Effective Date and sign the
Separation and Release Agreement (“Release Agreement”) provided to you at the
time of your separation, you will be entitled to the following:

 

  a. Severance Payment, which equals six (6) months of your then-current annual
base salary, plus 100% of your bonus payout, prorated up to your Effective Date
(“Severance Payment”); and

 

  b. COBRA premiums to be paid on your behalf by the company for a period of six
(6) months. Thereafter, you may elect to continue your health, dental, and/or
vision benefits under the provisions of COBRA at your own expense. These
payments will be made in accordance with the terms in the Release Agreement.

Notwithstanding the foregoing, you shall not be entitled to the Project
Lightning bonus on April 1, 2013 or your Severance Payment and COBRA benefits
(with the exception of required COBRA) in the event of your termination for
Cause, voluntary termination, death or disability prior to the Effective Date or
respective payout date as outlined above. For purposes of this letter, “Cause”
shall mean (i) dishonesty, fraud, misappropriation, embezzlement, willful
misconduct or gross negligence with respect to the company; (ii) your conviction
of, or nolo contendere or guilty plea to, a felony; (iii) your willful failure
or refusal to satisfactorily perform your duties with the company; or (iv) your
improper conduct substantially prejudicial to the company’s business.

Following the Effective Date, you will be paid for any accrued, but unused
paid-time-off through the Effective Date. This letter does not constitute a
contract of employment for any specific period of time and your employment with
the company remains at-will.

The terms and conditions of this letter supercedes any and all prior letters and
oral statements.

If you have any questions, please contact me at your convenience.

 

Sincerely, /s/ John Filipowicz John Filipowicz General Counsel and Chief
Administrative Officer